Appeal from a judgment of the Supreme Court at Special Term, entered March 22, 1971 in Washington 'County, which dis- - missed a writ of habeas corpus after a hearing. Upon the hearing, the relator testified that he was not represented by counsel. The court, on behalf of the respondent, admitted in evidence an affidavit by the sentencing Justice of the Peace, to which timely objection was taken. It was error to admit such affidavit as the relator was entitled to be confronted and, if so advised, cross-examine the said Justice of the Peace. Upon such remanding, the court should carefully consider whether the present sentence is legal. Judgment reversed, on the law and the facts, without costs, and matter remanded for further proceedings not inconsistent herewith. Herlihy, P. J., 'Reynolds, Staley, Jr., Greenblott and Cooke, JJ., concur.